Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed R. K. by Examiner R. Kurtz on the invoice accompanying the entry covered by the above reappraisement appeal, consist of 150 kilos net of unirradiated ergosterol exported from Germany on September 22, 1953 to the United States.
That on and shortly prior to the date of exportation, such and similar ergosterol was being freely offered for sale for home consumption to all German purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade at a price of 360 deutschemarks per kilo plus 4% tax, net packed; that the “export value” (as defined in Section 402 (d), Tariff Act of 1930) was not higher than the “foreign value” (as defined in Section 402 (c) of said act) on the date of exportation; that the cost of packing and other expenses incident to placing the merchandise here in suit in condition packed ready for shipment to the United States was $32.00 as invoiced.
That the above reappraisement appeal is submitted for decision upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 360 deutschemarks per kilo, plus 4 per centum tax, net packed.
Judgment will be rendered accordingly.